United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-3511
                                 ___________

United States of America,             *
                                      *
            Appellee,                 * Appeal from the United States
                                      * District Court for the
      v.                              * District of Nebraska.
                                      *
Enrique Solano-Machuca,               *      [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                         Submitted: April 4, 2003
                             Filed: April 7, 2003
                                  ___________

Before LOKEN,* Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                              ___________

PER CURIAM.

      Enrique Solano-Machuca pleaded guilty to illegal reentry following
deportation after conviction for an aggravated felony, in violation of 8 U.S.C.
§ 1326(a), and the district court1 sentenced him to 46 months imprisonment and 3
years supervised release. On appeal, counsel moved to withdraw under Anders v.


      *
       The Honorable James B. Loken became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2003.
      1
       The HONORABLE RICHARD G. KOPF, Chief Judge, United States District
Court for the District of Nebraska.
California, 386 U.S. 738 (1967), and filed a brief arguing that the district court erred
in denying Solano-Machuca’s motion for downward departure.

      We reject Solano-Machuca’s argument because we do not review discretionary
decisions not to depart where there is no indication the district court believed it
lacked the authority to do so. See United States v. Lopez-Arce, 267 F.3d 775, 783-84
(8th Cir. 2001). Further, having reviewed the record independently under Penson v.
Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-